El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Una acusación por vender artículos faltos de medida no es excepcionable porque aquéllos hayan sido manufacturados antes de regir la ley No. 135 de 1913, que regula la materia. El delito consiste en vender con una medida incompleta, no importando cuándo fueron manufacturados los artículos. La idea de la ley fue no castigar por aquellas transacciones he-chas con prioridad a su promulgación, pero la venta en este caso es un contrato, y fue hecha después que regía la ley.
El apelante alega falta de prueba de la intención criminal. La acusación imputa tal intención, pero en cuanto a esto el caso no difiere del de El Pueblo v. Escriba, (pág. 236). La intención maliciosa es meramente una alegación superflua en una acusación de esta naturaleza. El apelante marcó los artículos él mismo y estaba en la obligación de conocer su contenido.
*309Aunque pudiera ser verdad, como sostiene el apelante, que la clase de tabaco aquí mencionada se vende generalmente por piezas o “rollos,” sin embargo el apelante marcó la pieza alegada como conteniendo 70 yardas cuando en realidad de' verdad contenía 63 yardas y 16 pulgadas, lo cual cons-tituye un delito bajo la sección 18 de la Ley de agosto 18, 1913, que dice:
“Sección 18. — Ninguna persona marcará o estampará, ni permi-tirá o hará que se marque o estampe, peso o medida falso o incom-pleto o falsa tara, en cualquier caja, paquete, atado o envase, en los cuales se empaquen o vendan, o se intenten vender u ofrecer en venta, artículos, artefactos o mercancías.”
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.